DETAILED ACTION
This is the first Office Action regarding application number 17/007,517, filed on 08/31/2020, which claims foreign priority to DE 102019006096.2, filed on 08/29/2019.
This action is in response to the Applicant’s Response dated 06/28/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election with traverse of Species A2 and B3 in the reply filed on 06/28/2021 is acknowledged. Claim 8 is withdrawn because it is directed to non-elected species B2. The traversal is on the ground that Figures 1, 2, and 3 are not distinct. The examiner is persuaded by the applicant’s remarks and withdraws the restriction requirement between Species A1-A3. The applicant does not provide any specific arguments to traverse the restriction requirement of Species B1-B4, and therefore this requirement is maintained.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-9 are currently pending.
Claim 9 is new.
Claim 8 is withdrawn.
Claims 1-7 and 9 are examined below.
No claim is allowed.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “a dielectric insulating layer system having s a layer sequence” in line 2. The examiner believes that the stray “s” should be removed.
Claim 1 recites “the insulating layer” in line 11, but should be amended to read “the dielectric insulating layer” to match previous recitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0076386 A1) in view of SHIM (US 2012/0318349 A1).
Regarding claim 1, KING teaches a stacked multijunction solar cell comprising: 
a germanium substrate, which forms an underside of the multijunction solar cell p-type Ge substrate, Fig. 1); 
a germanium subcell (n-type Ge diffused cell emitter, Fig. 1); and 


    PNG
    media_image1.png
    443
    560
    media_image1.png
    Greyscale

KING does not disclose expressly the claimed dielectric insulating layer system or the metal coating.
SHIM teaches a dielectric insulating layer system having a layer sequence made up of three insulating layers connected to a first surface section of a substrate 210, with a top insulating layer 291 formed of amorphous silicon (para. 109) and a bottom insulating layer 293, as well as a metal coating 260 electrically connected to a surface section of the solar cell 210 and the upper side of the insulating layer system 290 (Fig. 3).

    PNG
    media_image2.png
    648
    614
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and add the dielectric insulating layer system and metal coating taught by SHIM to increase rear side reflectance and improve short-circuit current (SHIM, paras. 117 and 119).

Regarding claim 2, the combination of KING and SHIM teaches or would have suggested the stacked multijunction solar cell according to claim 1, wherein the bottom 2 and/or Si3N4 or is made up of SiO2 and/or Si3N4 (bottom insulating layer 293 comprises SiOx, KING, para. 71).

    PNG
    media_image3.png
    169
    502
    media_image3.png
    Greyscale


Regarding claim 3, the combination of KING and SHIM teaches or would have suggested the stacked multijunction solar cell according to claim 1, wherein the insulating layer system includes at least one further middle insulating layer, the at least one further middle insulating layer comprising SiO2 and/or Si3N4 or being formed substantially of SiO2 and/or Si3N4. (second passivation layer 292 is comprised of SiNx, KING, para. 72).


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0076386 A1) in view of SHIM (US 2012/0318349 A1) as applied to claim 1 above, and further in view of CHARY (US 9,680,035 B1).
Regarding claims 4 and 5, the combination of KING and SHIM teaches or would have suggested the stacked multijunction solar cell according to claim 1, but does not disclose expressly that the multijunction solar cell has a back side-contacted front side, wherein the semiconductor wafer has a through-contact hole extending from the 
CHARY teaches a solar cell comprising a back side-contacted front side, where the semiconductor wafer has a through-contact hole (holes 1707) extending from the upper side of the solar cell through the subcells to the underside, the through-contact hole having a contiguous side wall and an oval circumference in parallel to the surface, and wherein the side wall of the through-contact hole is covered by the dielectric insulating layer system (ARC passivation layer 2708) (claim 4) or that the metal coating on the insulating layer system extends from the upper side of the multijunction solar cell along the side wall through the through-contact hole to the under side of the multijunction solar cell (2711 and 2720 extend from the upper side to the underside of the solar cell, Fig. 27). CHARY does not expressly state that the through hole has an oval circumference in parallel to the surface.

    PNG
    media_image4.png
    356
    653
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinar sykill in the art before the effective filing date of the claimed invention to modify KING further and add through holes so that the front side electrically connection can be connected at the back side, along with associated insulating layer and metal coating extend through the hole as taught by CHARY as this arrangement allows for a thinning of the solar cell thickness, thus leading to significant mass reductions that are important for space applications (CHARY, col. 5, ll. 51-58).
The applicant’s specification does not provide any special definition or additional context for the term “oval”, and the applicant’s figures illustrate only circular through-contact holes. Thus, the examiner applies the broadest reasonable interpretation of “oval” consistent with the specification to mean “ellipsoidal or elliptical” (Dictionary.com definition). The examiner concludes that the shape of the hole is an obvious change in shape achieved by ordinary artisans as a matter of design choice and an expected resulting shape from the through-contact hole formation process. MPEP 2144.04(VI)(B).


Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0076386 A1) in view of SHIM (US 2012/0318349 A1) as applied to claim 1 above, and further in view of YAMAMOTO (US 2010/0289103 A1) and HUO (“Comparison of Ti/Pd/Ag, Pd/Ti/Pd/Ag and Pd/Ge/Ti/Pd/Ag contacts to n-type GaAs for electronic devices handling high current densities”).
Regarding claims 6, 7, and 9, the combination of KING and SHIM teaches or would have suggested the stacked multijunction solar cell according to claim 1, but does not disclose expressly that the metal coating comprises a multilayer system (claim 6), that the multilayer system comprises an AuGe/Ti/Pd/Ag/Au layer sequence or a Pd/Au/Ge/Ti/Pd/Ag/Au layer sequence (claim 7), or that the metal coating comprises a multilayer system, and wherein the multilayer system comprises: AuGe, Ti, Pd, Ag, and Au layers (claim 9).
YAMAMOTO teaches a multilayer metal coating system, including a stacked layer sequence of AuGe, Ti, and Au layers using vapor deposition (para. 94).
HUO teaches a multilayer metal coating system for solar cell electrical connections where Ti is combined with an adjacent Pd layer to provide an excellent diffusion barrier, that when also combined with an Ag layer, yields excellent sheet conductivity and lateral metal resistivity values (pg. 3, left. col, para. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING further and add metal coating contact stacked layer system of AuGe, Ti, and Au layers taught by YAMAMOTO in order to form the necessary ohmic contact and electrode (YAMAMOTO, para. 94).

The examiner concludes that the final structure produced by these combination of prior art instructions yields a metal coating layer having a AuGe/Ti/Pd/Ag/Au layer sequence structure.


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721